DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 6/13/2022 has been entered. 
Claims 13 and 16-24 remained pending and are now allowed (see below). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/4/2022 and 3/21/2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in an interview with F. Paul Vellano III on 7/18/2022.

The application has been amended as follows: 
In the Claims:

	-Claim 13, lines 28-29, “wherein when the trigger is actuated, a connection between the safety control chamber and an aerated housing interior is blocked by the safety control valve.” is changed to -- wherein when the trigger is actuated, the trigger contacts and displaces the safety control valve such that a connection between the safety control chamber and an aerated housing interior is blocked by the safety control valve.--

Allowed Claims / Reasons for Allowance
Claims 13 and 16-24 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
	Regarding Claim 13, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention of Claim 13. 
	As outlined in the previous Non-Final Rejection mailed on 12/13/2021, Eiben (US Patent 3,964,659) is viewed as the closest prior art of record. Eiben discloses several features of the claimed invention but fails to explicitly disclose the trigger (151; Figures 14-17) able to, when actuated, contact and displace the safety control valve (interpreted as 225; Figures 14-18) to block a connection between the interpreted safety control chamber (38) and an aerated housing interior (8) in the manner as claimed. Specifically, the trigger (151) of Eieben does not contact and displace the interpreted safety control valve (225). Further it is noted that the “valve assembly 210” of Eiben cannot be reasonably viewed as the “safety control valve” as it does not readily block such a connection between the interpreted control chamber (38) and aerated housing interior (8), instead the “timing valve 225” performs such a function. 
	Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the arrangement of Eiben to achieve the Applicant’s claimed invention without the use of improper hindsight and significant structural changes that would have ruined the intended function of the tool of Eiben. 
	Therefore, it can be concluded that the claimed invention of Claim 13 is allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        7/19/2022